Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the section line “Z-Z” in figures 1 and 2 should be labeled so as to indicate the figure that shows the view taken along the section line.  Since figure 2 shows the view taken along the section line Z-Z, the section line Z-Z should be labeled as --2-2-- or --II-II--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate an arcuate flap in figure 1, a swinging flap in figure 3 and a telescoping flap in figure 5.  Also reference character “12” has been used to designate an arcuate flap in figure 1, a solid rectangular flap in figure 3 and a transparent rectangular flap in figure 5, reference character “13” has been used to designate an arcuate flap in figure 1, a solid rectangular flap in figure 3 and a transparent rectangular flap in figure 5, and reference character “15” has been used to designate a single frame of the first embodiment of the invention in figure 1, a floor in figure 3, and parallel structures for defining a passageway in figure 5.  Because each of the comparable structures in figures 1, 3 and 5 are different, they require different reference characters.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character “11” is not shown in figures 3 and 5 and reference character “14” is not shown in figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “wing/swing” on line 1 is confusing since it is unclear what the applicant is attempting to set forth.  Note that a “wing” comprises an object while “swing” comprises a movement.  Thus, it is unclear if the applicant is setting forth an object or a motion.  The legal phraseology such as “means” on line 3 should be avoided.  The legal phraseology such as “means” on line 4 should be avoided.  The legal phraseology such as “means” on line 5 should be avoided.  On line 6, “close position” is confusing because it is unclear what the applicant intends to recite.  Is the applicant referring to a closed position or is the applicant referring to a position in which the flap is close to another element of the invention?  Possessive pronouns such as “its” on line 7 should be avoided since it is unclear to what element of the invention “its” is referring.  The legal phraseology such as “means” on line 8 should be avoided.  On line 9, “apt” is confusing since it is unclear what the applicant is attempting to set forth.  Does the sensing device actually regulate the behavior of the flap or is the sensing device merely have the tendency to regulate the behavior of the flap?  On line 10, “a user” is confusing since it is unclear if the applicant is referring to the user set forth above or is attempting to set forth another user in addition to the one set forth above.
Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Note that it is unclear what is meant by “SWING/WING”.  Note that a “wing” comprises an object while “swing” comprises a movement.  Thus, it is unclear if the applicant is setting forth a object or a motion.
The disclosure is objected to because it appears that “July 31, 2019” on line 6 of page 1 should be changed to --September 12, 2019--.  On line 31 of page 2, “wing/swing” is confusing since it is unclear what is meant by “SWING/WING”.  Note that a “wing” comprises an object while “swing” comprises a movement.  Thus, it is unclear if the applicant is setting forth an object or a motion.  On line 18 of page 3, “wing/swing” is confusing since it is unclear what is meant by “SWING/WING”.  Note that a “wing” comprises an object while “swing” comprises a movement.  Thus, it is unclear if the applicant is setting forth an object or a motion.  On line 22 of page 3, “Z-Z” should be changed to --2-2-- or --II-II-- so as to agree with the drawing changes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “wing/swing” on line 1 of claim 1 render the claims indefinite because it is unclear what is meant by “/”.  Is the applicant setting forth “and” only, “or” only, “and” and “or”, or “and” and “or”?
	Recitations such as “wing/swing” on line 2 of claim 1 render the claims indefinite because it is unclear what is meant by “/”.  Is the applicant setting forth “and” only, “or” only, “and” and “or”, or “and” and “or”?
	Recitations such as “means” on line 7 of claim 1 render the claims indefinite because it is unclear whether or not the applicant intends to invoke 35 USC 112(f).  If the applicant intends to invoke 35 USC 112(f), then it is requested that the applicant make a clear statement on the record that the applicant intends to invoke 35 USC 112(f).
	Recitations such as “means” on line 8 of claim 1 render the claims indefinite because it is unclear whether or not the applicant intends to invoke 35 USC 112(f).  If the applicant intends to invoke 35 USC 112(f), then it is requested that the applicant make a clear statement on the record that the applicant intends to invoke 35 USC 112(f).
	Recitations such as “means” on line 8 of claim 1 render the claims indefinite because it is unclear whether or not the applicant intends to invoke 35 USC 112(f).  If the applicant intends to invoke 35 USC 112(f), then it is requested that the applicant make a clear statement on the record that the applicant intends to invoke 35 USC 112(f).
	Recitations such as “means” on line 9 of claim 1 render the claims indefinite because it is unclear whether or not the applicant intends to invoke 35 USC 112(f).  If the applicant intends to invoke 35 USC 112(f), then it is requested that the applicant make a clear statement on the record that the applicant intends to invoke 35 USC 112(f).
	Recitations such as “means” on line 10 of claim 1 render the claims indefinite because it is unclear whether or not the applicant intends to invoke 35 USC 112(f).  If the applicant intends to invoke 35 USC 112(f), then it is requested that the applicant make a clear statement on the record that the applicant intends to invoke 35 USC 112(f).
	Recitations such as “close position” on line 11 of claim 1 render the claims indefinite because it is unclear what the applicant intends to recite.  Is the applicant referring to a closed position or is the applicant referring to a position in which the flap is close to another element of the invention?
	Recitations such as “and/or” on line 12 of claim 1 render the claims indefinite because it is unclear what is meant by “/”.  Is the applicant setting forth “and” only, “or” only, “and” and “or”, or “and” and “or”?
	Recitations such as “its” on line 12 of claim 1 render the claims indefinite because it is unclear what element of the invention the possessive pronoun is referring.  In other words, it is unclear what element of the invention has the zone of detection.  
	Recitations such as “means” on line 13 of claim 1 render the claims indefinite because it is unclear whether or not the applicant intends to invoke 35 USC 112(f).  If the applicant intends to invoke 35 USC 112(f), then it is requested that the applicant make a clear statement on the record that the applicant intends to invoke 35 USC 112(f).
	Recitations such as “behavior of said flap” on line 16 of claim 1 render the claims indefinite because they lack antecedent basis.
	Recitations such as “and/or” on line 16 of claim 1 render the claims indefinite because it is unclear what is meant by “/”.  Is the applicant setting forth “and” only, “or” only, “and” and “or”, or “and” and “or”?
	Recitations such as “information of a user” on line 16 of claim 1 render the claims indefinite because it is unclear what comprises the information.  Does the information pertain to the height of the user or whether or not the user is authorized to use the gate?
	Recitations such as “wing/swing” on line 1 of claim 2 render the claims indefinite because it is unclear what is meant by “/”.  Is the applicant setting forth “and” only, “or” only, “and” and “or”, or “and” and “or”?
	Recitations such as “solidly” on line 6 of claim 2 render the claims indefinite because they are relative terms whose meaning cannot be readily ascertained by one of ordinary skill in the art and they are not defined by the specification.
	Recitations such as “solidly” on line 7 of claim 2 render the claims indefinite because they are relative terms whose meaning cannot be readily ascertained by one of ordinary skill in the art and they are not defined by the specification.
	Recitations such as “said close position” on line 9 of claim 2 render the claims indefinite because they lack antecedent basis.  Note that the close position has only been set forth as a position of the flap rather than a position of the second plate.  Additionally, it is unclear what comprises “close”.  Is the applicant referring to a closed position or is the applicant referring to a position in which the flap is close to another element of the invention?
	Recitations such as “said open position” on line 9 of claim 2 render the claims indefinite because they lack antecedent basis.  Note that the open position has only been set forth as a position of the flap rather than a position of the second plate.
	Recitations such as “means” on line 10 of claim 2 render the claims indefinite because it is unclear whether or not the applicant intends to invoke 35 USC 112(f).  If the applicant intends to invoke 35 USC 112(f), then it is requested that the applicant make a clear statement on the record that the applicant intends to invoke 35 USC 112(f).
	Recitations such as “wing/swing” on line 1 of claim 3 render the claims indefinite because it is unclear what is meant by “/”.  Is the applicant setting forth “and” only, “or” only, “and” and “or”, or “and” and “or”?
	Recitations such as “a pivot, of said frame, from” on line 3 of claim 3 render the claims indefinite because they are grammatically incorrect and confusing.  It is suggested that the applicant change “a pivot, of said frame, from” to --a pivot of said frame from-- to avoid confusion.
	Recitations such as “close position” on line 4 of claim 3 render the claims indefinite because it is unclear what the applicant intends to recite.  Is the applicant referring to a closed position or is the applicant referring to a position in which the flap is close to another element of the invention?
	Recitations such as “an open position” on line 4 of claim 3 render the claims indefinite because it is unclear if the applicant is referring to the open position set forth above or is attempting to set forth an open position in addition to the one set forth above.
	Recitations such as “and/or” on line 4 of claim 3 render the claims indefinite because it is unclear what is meant by “/”.  Is the applicant setting forth “and” only, “or” only, “and” and “or”, or “and” and “or”?
	Recitations such as “wing/swing” on line 1 of claim 4 render the claims indefinite because it is unclear what is meant by “/”.  Is the applicant setting forth “and” only, “or” only, “and” and “or”, or “and” and “or”?
	Recitations such as “wing/swing” on line 1 of claim 5 render the claims indefinite because it is unclear what is meant by “/”.  Is the applicant setting forth “and” only, “or” only, “and” and “or”, or “and” and “or”?
	Recitations such as “an object” on line 3 of claim 5 render the claims indefinite because it is unclear if the applicant is referring to the user set forth above or is attempting to set forth an object in addition to the user set forth above.
	Recitations such as “wing/swing” on line 1 of claim 6 render the claims indefinite because it is unclear what is meant by “/”.  Is the applicant setting forth “and” only, “or” only, “and” and “or”, or “and” and “or”?
	Recitations such as “the signals” on line 3 of claim 6 render the claims indefinite because they lack antecedent basis.
	Recitations such as “received” on line 3 of claim 6 render the claims indefinite because it is unclear from what element of the invention the signals are received.’
	Recitations such as “the object” on line 4 of claim 6 render the claims indefinite because it is unclear if the applicant is referring to the user set forth above or is attempting to set forth an object in addition to the user set forth above.
	Recitations such as “the signals” on line 4 of claim 6 render the claims indefinite because they lack antecedent basis.
	Recitations such as “means” on line 5 of claim 6 render the claims indefinite because it is unclear whether or not the applicant intends to invoke 35 USC 112(f).  If the applicant intends to invoke 35 USC 112(f), then it is requested that the applicant make a clear statement on the record that the applicant intends to invoke 35 USC 112(f).
	Recitations such as “wing/swing” on line 1 of claim 7 render the claims indefinite because it is unclear what is meant by “/”.  Is the applicant setting forth “and” only, “or” only, “and” and “or”, or “and” and “or”?
	Recitations such as “said sensing device” on line 3 of claim 7 render the claims indefinite because it is unclear how the sensing device without more is able to operate the first and second plates.
	Recitations such as “wing/swing” on line 1 of claim 8 render the claims indefinite because it is unclear what is meant by “/”.  Is the applicant setting forth “and” only, “or” only, “and” and “or”, or “and” and “or”?
	Recitations such as “wing/swing” on line 1 of claim 9 render the claims indefinite because it is unclear what is meant by “/”.  Is the applicant setting forth “and” only, “or” only, “and” and “or”, or “and” and “or”?
	Recitations such as “wing/swing” on line 1 of claim 10 render the claims indefinite because it is unclear what is meant by “/”.  Is the applicant setting forth “and” only, “or” only, “and” and “or”, or “and” and “or”?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2 684 700.  CA 2 684 700 discloses a wing/swing turnstile gate 10 configured to be installed at controlled entrances or exits, the wing/swing turnstile gate comprising:
a frame (labeled below); and 
a flap 12; 
wherein said frame comprises:
a control unit 20, and 
an actuating means 16;
wherein said control unit 20 is in communication with said actuating means 16 such that said control unit is able to operate said actuating means 16; 
wherein said flap 12 is fixed to said actuating means 16 of said frame such that said flap is operable, from a close position to an open position and/or vise versa when a user is present within its zone of detection, by said control unit via said actuating means; and 
wherein said flap is equipped with a sensing device 22 in communication with said control unit 20, the sensing device 22 configured to regulate the behavior of said flap 12 and/or send information of a user to said control unit to be processed (claim 1);
wherein said sensing device 22 comprises a transducer 22 configured to transmit and receive signals from an object within a zone of operation of the flap (claim 5);
wherein said sensing device 22 is configured to make use of an IR, ultrasonic, or capacitive sensor as set forth on line 27 of page 12 (claim 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Burgin (US 2009/0107049) in view of CA 2 684 700.  Burgin discloses a wing/swing turnstile gate configured to be installed at controlled entrances or exits, the wing/swing turnstile gate comprising:
a frame 1; and
a flap 4, 4’;
wherein said frame comprises:
an actuating means 7;
wherein said flap 4, 4’ is fixed to said actuating means 7 of said frame such that said flap is operable, from a close position to an open position and/or vise versa (claim 1);
wherein said flap 4, 4’ comprises a stem (labeled below), a first plate 4, and a second plate 4’, wherein said stem is fixed solidly to said frame 1; and wherein said first plate 4 is solidly fixed to said stem and said second plate 4’ is fixed to said frame in such a way that said second plate 4’ is slidable from said close position to said open position and vice versa when operated by said actuating means 7 (claim 2);
wherein said first plate 4 and said second plate 4’ are independently or simultaneously operable with respect to each other (claim 7);
wherein said first plate 4 and said second plate 4’ have an anular annular sector shape (claim 10).
Burgin is silent concerning a control unit and a sensing device.
However, CA 2 684 700 discloses a gate comprising a control unit 20, wherein said control unit 20 is in communication with an actuating means 16 such that said control unit 20 is able to operate said actuating means 16; wherein a flap 12 is fixed to said actuating means 16 such that said flap is operable, from a close position to an open position and/or vise versa when a user is present within its zone of detection, by said control unit via said actuating means; and wherein said flap is equipped with a sensing device 22 in communication with said control unit 20, the sensing device configured to regulate the behavior of said flap and/or send information of a user to said control unit to be processed (claim 1);
wherein said sensing device 22 comprises a processing unit 36 configured to analyze the signals received, derive information of the distance of said first plate 4 or said second plate 4’ from the object reflecting the signals, and communicate said information to the actuating unit means 20 in order to operate said flap (claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Burgin with a control unit and sensing device, as taught by CA 2 684 700, to provide for the automatic operation of the gate based on the presence of a person.
With respect to claim 2, the sensing device 22 of CA 2 684 700 would be fixed to the first plate 4 of Burgin.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Burgin in view of CA 2 684 700 as applied to claims 1, 2, 6, 7 and 10 above, and further in view of CN 107833325.  Burgin, as modified by CA 2 684 700, discloses that said flap comprises: a stem (labeled below) configured to rotate about a pivot 5, of said frame 1, from said close position to an open position and/or vice versa; a first plate 4; and wherein said stem is firmly fixed to said first plate 4.
However, Burgin, as modified above, is silent concerning embedding the sensing device 22 within the first plate.
However, CN 107833325 discloses a gate comprising a first plate 2 wherein a sensor 5 is embedded within the first plate 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to embed the sensor of Burgin, as modified above, within the first plate, as taught by CN 107833325, to more securely attach the sensing device to the first plate.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burgin in view of CA 2 684 700 and CN 107833325 as applied to claim 3 above.  Burgin, as modified above, discloses that said flap 4, 4’ comprises a second plate 4’ telescopically fixed to said first plate 4, but is silent concerning embedding a sensing device within the second plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the second plate 4’ of Burgin with a sensing unit, as taught by CA 2 684 700, embedded, as taught by CN 107833325, within the second plate 4’ to increase the sensitivity of sensing device when the flap is in the closed position and to enable the controller to determine the relative positions of the first 4 and second 4’ plates.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burgin (US 2009/0107049) in view of CA 2 684 700 as applied to claims 1, 2, 6, 7 and 10 above, and further in view of Okudaira et al. (US 4535901).  Okudaira et al. discloses the use of anti-bacterial agents in a plastic structure as set forth on lines 35-39 of column 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the plastic construction of the first 4 and second 4’ gates of Burgin, as modified above, with an anti-bacterial additive, as taught by Okudaira et al., to prevent the transmission of germs from the flap to people.


    PNG
    media_image1.png
    1650
    1107
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1603
    1079
    media_image2.png
    Greyscale

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634